Citation Nr: 1037496	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-063 42A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to 
include as secondary to history of chronic prostatitis status 
post transurethral resection. 

2.  Entitlement to an initial disability rating in excess of 20 
percent for history of chronic prostatitis status post 
transurethral resection.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In that rating decision the RO granted service connection for 
history of chronic prostatitis and assigned that disability a 10 
percent disability rating effective June 25, 2004; and denied 
service connection for erectile dysfunction.  

During the pendency of the claim the RO in a February 2007 
decision increased the initial disability rating from 10 to 20 
percent effective June 25, 2004.  The initial rating claim, 
however, remains in controversy because the rating remains less 
than the maximum available benefit awardable.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Central Office in Washington, DC; a 
copy of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

With respect to the Veteran's claim for an initial rating in 
excess of 20 percent for history of chronic prostatitis status 
post transurethral resection, the Board notes that at the August 
2010 hearing before the undersigned, the Veteran testified that 
his chronic prostatitis had worsened.  He testified that in the 
first part of 2010 he sought treatment from VA because he was 
urinating blood.  He testified that on examination, the treatment 
providers discovered that the prostate had enlarged again, and 
that tissue had grown back at a surprising rate, following 
surgical treatment two or three years before.  

Review of VA treatment records in 2010 shows that beginning in 
March 2010, the symptomatology of the Veteran's service connected 
prostatitis disability worsened.  In March 2010, the Veteran was 
treated for complaints of hematuria for the previous two days.  
On examination at that time, treatment providers made findings of 
hematuria likely from prostate bed infection versus urinary tract 
infection.  The Veteran was scheduled to be treated with Cipro.  

In April 2010, the Veteran presented with gross hematuria for the 
past month, both initially and terminally in the stream of urine 
with some clots.  At that time the Veteran was urinating about up 
to six times a day, with two to three episodes of nocturia at 
night.  At that time the assessment was gross hematuria.  The 
Veteran was scheduled for evaluation by flexible cystoscopy to 
rule out any malignancy or masses.  

VA treatment records in May 2010 show that the Veteran underwent 
flexible cystoscopy to examine the preoperative diagnosis of 
gross hematuria.  Surgical findings included that there was 
regrowth of post TUR (transurethral (prostatic) resection), with 
mild obstruction.  The examiner was referring to a TUR performed 
in January 2007.

In light of this information showing a worsening of genitourinary 
symptoms associated with the service-connected history of chronic 
prostatitis status post transurethral resection, and because the 
Veteran has not undergone a VA examination for this condition 
since April 2008, a new VA examination should be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Notably, the report of the April 2008 VA examination shows that 
the nurse practitioner who examined the Veteran at that time did 
not have access to the claims files for review in connection with 
the examination of the Veteran's service-connected history of 
chronic prostatitis status post transurethral resection; and his 
claimed erectile dysfunction.  Regarding the latter, the examiner 
opined that the most likely etiology of the erectile dysfunction 
was vascular disease; and that the most likely etiology of the 
Veteran's absence of ejaculation was prostate surgery.  

Based on the foregoing, the RO should arrange for a new VA 
examination in order to obtain an opinion on whether the 
Veteran's erectile dysfunction is likely to be proximately due 
to, or the result of, the Veteran's service-connected 
genitourinary system disability; to include as due to any 
treatment for that disability and the TUR in January 2007.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  The Veteran testified in August 
2010 that he receives his treatment for his genitourinary 
conditions from VA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter 
complying with the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Specifically, this letter should advise him 
about the elements to establish secondary 
service connection pursuant to the provisions 
of 38 C.F.R. § 3.310 (2009). 

2.  The AOJ should contact the Veteran and 
request that he provide information as to the 
dates of any treatment received after service 
and dated after July 2010 (date of last VA 
treatment record) for his genitourinary 
disorders including service-connected history 
of chronic prostatitis status post 
transurethral resection; and erectile 
dysfunction.  

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
any private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim. 
38 C.F.R 
§ 3.159 (2009).

3.  The AOJ must schedule the Veteran for a 
VA genitourinary examination.  Given the 
complex nature of the issues, the Veteran 
should be examined by an appropriate 
specialist/urologist, to determine: (1) the 
nature and extent of the service-connected 
history of chronic prostatitis status post 
transurethral resection; and (2) nature and 
etiology of the claimed erectile dysfunction.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the examination.  
The examiner should note such review in the 
examination report.

The examiner should provide a detailed review 
of the Veteran's current complaints regarding 
the Veteran's genitourinary symptomatology 
associated with the service-connected history 
of chronic prostatitis status post 
transurethral resection; and with the 
Veteran's erectile dysfunction.  

The report of examination should contain a 
detailed account: of all manifestations of 
the Veteran's genitourinary symptomatology 
found to be present; and of all 
manifestations of any erectile dysfunction or 
related sexual/reproductive system 
symptomatology to include impotence and/or 
anejaculation.

The examiner should identify any 
genitourinary symptoms which are part of, or 
arising etiologically from, the service-
connected history of chronic prostatitis 
status post transurethral resection, to 
include any sexual/reproductive system 
symptomatology to include impotence, erectile 
dysfunction, or anejaculation.  This should 
include any residuals of any treatment for 
the service-connected history of chronic 
prostatitis status post transurethral 
resection, including residuals of the 
transurethral prostatic resection in January 
2007.  The examiner should distinguish those 
symptoms from any symptoms arising from any 
nonservice-connected conditions.

All studies deemed appropriate in the medical 
opinion of the physician examiner should be 
performed, including all pertinent laboratory 
testing for evaluation of the service-
connected history of chronic prostatitis 
status post transurethral resection; and all 
findings should be set forth in detail.
 
Any other disability resulting from the 
Veteran's service-connected history of 
chronic prostatitis status post transurethral 
resection should be noted in the examination 
report.  The examiner should also indicate 
the effect the Veteran's service-connected 
history of chronic prostatitis status post 
transurethral resection has on his ability to 
obtain and maintain gainful employment.

The examination report must contain an 
opinion concerning the etiology of any 
present erectile dysfunction or related 
sexual dysfunction, to include as 
to whether it is at least as likely as not 
(probability of 50 percent or more) that any 
currently diagnosed erectile dysfunction or 
related sexual dysfunction disability: 
(a) began or was permanently worsened 
during active service, and/or was the 
result of an inservice injury or 
disease; or 
(b) was proximately due to or the result 
of (caused by) the Veteran's service-
connected history of chronic prostatitis 
status post transurethral resection; or 
(c) increased in severity proximately 
due to or the result of (aggravated by) 
the service-connected history of chronic 
prostatitis status post transurethral 
resection.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries above, the examiner 
should explain why it is not feasible to 
respond.

4.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

5.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the October 2008 
supplemental statement of the case.  
Readjudicate the claims under review.  If 
benefits sought are not granted, issue the 
Veteran and his representative a supplemental 
statement of the case that includes the 
provisions of 38 C.F.R. § 3.310 (2009).  
Allow an appropriate period of time for the 
Veteran and his representative to respond.  
Thereafter, return the case to the Board for 
further appellate consideration. 

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


